Deutsch v Deutsch (2021 NY Slip Op 03143)





Deutsch v Deutsch


2021 NY Slip Op 03143


Decided on May 18, 2021


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: May 18, 2021

Before: Kern, J.P., Oing, Singh, Moulton, JJ. 


Index No. 301877/18 Appeal No. 13857-13857A Case No. 2020-04676 

[*1]Adrienn Feher Deutsch, Plaintiff-Appellant,
vRobert Deutsch, Defendant-Respondent.


Lee Anav Chung White Kim Ruger & Richter LLP, New York (Aimee L. Richter of counsel), for appellant.
Bender & Rosenthal LLP, New York (Karen B. Rosenthal of counsel), for respondent.

Appeal from orders, Supreme Court, New York County (Michael L. Katz, J.), entered on or about June 17, 2020, which dismissed plaintiff's matrimonial action, and denied her order to show cause seeking an order of protection against defendant and to allow her exclusive use and occupancy of the marital residence, unanimously dismissed, without costs, as taken from nonappealable papers.
The appeal is dismissed as taken from nonappealable orders because the record establishes that both orders were entered upon plaintiff's failure to appear for the March 2, 2020 trial (see CPLR 5511; Arzu v Kevin Dana Gratt Assoc., 182 AD3d 455 [1st Dept 2020], lv denied 35 NY3d 918 [2020]). Plaintiff's remedy is to move to vacate her default, make a showing of a meritorious action and a reasonable excuse for her default in appearance and, if that is denied, to appeal from the order denying the motion to vacate (see Figueroa v Sanchez, 68 AD3d 418 [1st Dept 2009]; Community Network Serv., Inc. v Verizon N.Y., Inc., 48 AD3d 249 [1st Dept 2008], lv denied 15 NY3d 701 [2010]). THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: May 18, 2021